                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL ELLIOTT                                  : CIVIL ACTION
                                                 :
              v.                                 : NO. 18-3761
                                                 :
KATHY BRITTAIN, et al.                           :


                                           ORDER

              AND NOW, this 5th day of March, 2019, upon careful and independent
consideration of the pleadings and record herein, and after review of the Report and
Recommendation of Thomas J. Rueter, United States Magistrate Judge, to which no
objections have been filed, it is ORDERED:
   1. The Report and Recommendation is APPROVED and ADOPTED.
   2. The Petition for Writ of Habeas Corpus (Doc 10) is DISMISSED.
   3. A certificate of appealability is not granted.
   4. The Clerk is DIRECTED to mark this case CLOSED.




                                                 /s/ Jeffrey L. Schmehl
                                                 JEFFREY L. SCHMEHL, J.
